DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 10/26/2022 has been entered and made of record. Claims 1, 3, 6-7, 12, 14, and 17-20 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-20 recite “wherein the slice plane differs compared with slice planes corresponding to the tomography images.” Applicant, however, discloses “The tomography image simulator 310 receives the 3D density volume and generates simulated tomography images corresponding to the captured tomography images ... If the 3D density volume is an accurate representation of the physical volume being imaged, the simulated tomography images should be similar to the captured tomography images. In an embodiment, the simulated tomography images match the captured tomography images without noise.” See Specification, para. [0062]. In other words, the simulated tomography images match (not differ as claimed) the captured tomography images.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 9-13, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paysan et al. (US 2021/0192809) in view of Morgas et al. (US 2021/0304402) and Feser et al. (US 2015/0253263).
Regarding claim 1, Paysan teaches/suggests: A computer-implemented method, comprising: 
processing tomography images by a first neural network to produce at least one channel of two-dimensional (2D) features for each tomography image (Paysan [0044]: “Some examples will be explained using FIG. 4, which is a flowchart of example process 400 for a computer system to perform tomographic image reconstruction using first AI engine 301” [0048]: “At 420 in FIG. 4, 2D projection data 310 may be processed using first processing layers (A.sub.1, A.sub.2, . . . A.sub.N1) of pre-processing network “A” 311 to generate 2D feature data 320”); 
computing three-dimensional features by backprojecting the at least one channel of 2D features for the tomography images (Paysan [0049]: “At 430 in FIG. 4, first 3D feature volume data 330 may be reconstructed from 2D feature data 320 using back-projection module 312 … back-projection module 312 may perform multiple back-projection operations on respective channels to form the corresponding 3D feature volume data 330 with a multi-channel 3D representation”); 
processing the 3D features by a second neural network to produce a 3D density volume corresponding to the tomography images (Paysan [0050]: “At 440 in FIG. 4, first 3D feature volume data 330 may be processed using second processing layers (B.sub.1, B.sub.2, . . . , B.sub.N2) of network “B” 313 to generate second 3D feature volume data 340” [0039]: “In practice, output 3D volume data 340/350 may be a 3D/4D volume with CT (HU) values, dose data, segmentation/structure data, deformation vectors, 4D time-resolved volume data, any combination thereof, etc.”); 
Paysan does not teach/suggest backprojecting according to characteristics of a physical environment used to capture the tomography images. Morgas, however, teaches/suggests backprojecting according to characteristics of a physical environment used to capture the tomography images (Morgas [0148]-[0149]: “The back-projection algorithm also takes into account one or more of the source and detector geometry and the geometry of the radiation beam in the target imaging modality ... the back-projection algorithm can be an iterative reconstruction algorithm that includes parameters to correct for artifacts introduced by image lag, detector scatter, body scatter and beam hardening”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the back-projection module of Paysan to account for the geometry of the detector and radiation beam as taught/suggested by Morgas to correct for artifacts.

Nor does Paysan teach/suggest:
generating a simulated tomography image corresponding to a slice plane intersection with the 3D density volume, wherein the slice plane differs compared with slice planes corresponding to the tomography images.
Feser, however, teaches/suggests:
generating a simulated tomography image corresponding to a slice plane intersection with the 3D density volume, wherein the slice plane differs compared with slice planes corresponding to the tomography images (Feser [0017]: “Once the volume datasets have been generated, x-ray CT systems preferably enable the selection of two-dimensional, cross-sectional "slices" within the three-dimensional tomographic volume data sets via software tools. These tools typically allow an operator to select a synthetic or tomographic slice at an arbitrary angle within the volume datasets for analyzing information within the sample”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D density volume of Paysan to be sliced at arbitrary angles as taught/suggested by Feser for analysis.

Regarding claim 2, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein noise present in the tomography images is reduced in the 3D density volume (Paysan [0083]: “Reducing noise associated with 2D projection data 310 and/or 3D feature volume data 340/350”).

Regarding claim 4, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein the 3D density volume corresponds to a portion of a human body (Paysan [0046]: “At 410 in FIG. 4, 2D projection data 310 associated with a target object (e.g., patient's anatomy) may be obtained”).

Regarding claim 5, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein the physical environment used to capture the tomography images comprises a conical spiral computerized tomography machine (Paysan [0017]: “Any suitable medical image modality or modalities may be used, such as … cone beam computed tomography (CBCT)”). The claimed conical spiral computerized tomography machine is an inherent and/or implicit feature of CBCT. In addition, such feature would have been well known for CBCT (Official Notice).

Regarding claim 9, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein at least one of the steps of processing the tomography images, computing, and processing the 3D features are performed within a cloud computing environment (Paysan [0097]: “Depending on the desired implementation, computer system 1010 may be deployed in a cloud computing environment, in which case multiple virtualized computing instances (e.g., virtual machines, containers) may be configured to implement various functionalities of tiers 1021-1023”).

Regarding claim 10, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein at least one of the steps of processing the tomography images, computing, and processing the 3D features are performed for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle (Paysan [0044]: “According to a first aspect of the present disclosure, first AI engine 301 in FIG. 3 may be trained to perform tomographic image reconstruction”).

Regarding claim 11, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein at least one of the steps of processing the tomography images, computing, and processing the 3D features is performed on a virtual machine comprising a portion of a graphics processing unit (Paysan [0097]: “Depending on the desired implementation, computer system 1010 may be deployed in a cloud computing environment, in which case multiple virtualized computing instances (e.g., virtual machines, containers) may be configured to implement various functionalities of tiers 1021-1023 … Computer system 1010 may include any alternative and/or additional component(s) not shown in FIG. 10, such as graphics processing unit (GPU)”).

Claims 12-13 and 15-16 recite limitations similar in scope to those of claims 1-2 and 4-5, respectively, and are rejected for the same reasons. Paysan as modified by Morgas and Feser further teaches/suggests a memory that stores tomography images (Paysan [0095]: “Computer-readable storage medium 1030 may further store any suitable data 1034, such as data relating to AI engines, training data, weight data, 2D projection data, 3D volume data, analysis output data, etc.”); a processor that is connected to the memory (Paysan [0095]: “Computer-readable storage medium 1030 may store computer-readable instructions 1032 which, in response to execution by processor 1020, cause processor 1020 to perform various processes described herein”).

Claim 19 recites limitations similar in scope to those of claim 1 and is rejected for the same reasons. Paysan as modified by Morgas and Feser further teaches/suggests a non-transitory computer-readable media storing computer instructions (Paysan [0095]: “Computer-readable storage medium 1030 may store computer-readable instructions 1032 which, in response to execution by processor 1020, cause processor 1020 to perform various processes described herein”).

Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paysan et al. (US 2021/0192809) in view of Morgas et al. (US 2021/0304402) and Feser et al. (US 2015/0253263) as applied to claims 1 and 12 above, and further in view of Zhou et al. (US 10970518).
Regarding claim 3, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein the 3D features are voxels and associated attributes (Paysan [0049]: “At 430 in FIG. 4, first 3D feature volume data 330 may be reconstructed from 2D feature data 320 using back-projection module 312” [0018]: “The 3D volume that will be subjected to radiation is known as a treatment or irradiated volume that may be divided into multiple smaller volume-pixels (voxels) 142”).

Paysan as modified by Morgas and Feser does not teach/suggest the 3D features are generated in parallel for at least a portion of the voxels. Zhou, however, teaches/suggests in parallel (Zhou col. 14 ll. 47-57: “After the voxel input buffer is constructed, the stacked voxel feature encoding (VFE) may only involve point level and voxel level dense operations which may be computed on a GPU in parallel with computations for other points and/or voxels”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D feature volume data of Paysan as modified by Morgas and Feser to be reconstructed in parallel as taught/suggested by Zhou for efficiency.

As such, Paysan as modified by Morgas, Feser, and Zhou teaches/suggests the 3D features are generated in parallel for at least a portion of the voxels (Paysan [0049]: “At 430 in FIG. 4, first 3D feature volume data 330 may be reconstructed from 2D feature data 320 using back-projection module 312” [0018]: “The 3D volume that will be subjected to radiation is known as a treatment or irradiated volume that may be divided into multiple smaller volume-pixels (voxels) 142” Zhou col. 14 ll. 47-57: “After the voxel input buffer is constructed, the stacked voxel feature encoding (VFE) may only involve point level and voxel level dense operations which may be computed on a GPU in parallel with computations for other points and/or voxels”).

Claim 14 recites limitations similar in scope to those of claim 3 and is rejected for the same reasons.

Claim(s) 6, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paysan et al. (US 2021/0192809) in view of Morgas et al. (US 2021/0304402) and Feser et al. (US 2015/0253263) as applied to claims 1, 12, and 19 above, and further in view of Ng et al. (US 2009/0274354) and Prokopenko et al. (US 2006/0119608).
Regarding claim 6, Paysan as modified by Morgas and Feser does not teach/suggest one or more prefiltered versions of the tomography images. Ng, however, teaches/suggest one or more prefiltered versions of the tomography images (Ng [0100]: “In FBP, the projection images may be pre-filtered to enhance specific structures in the projection images and to reduce the blurring after backprojection”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the tomography images of Paysan as modified by Morgas and Feser to be pre-filtered as taught/suggested by Ng to enhance specific structures.

Nor does Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein the backprojecting includes computing a projected footprint for a voxel and accessing one or more prefiltered versions of the tomography images according to at least one dimension of the projected footprint. Prokopenko, however, teaches/suggests computing a projected footprint (Prokopenko [0003]: “Texture mapping is the mapping of a function onto a surface in three-dimensional object space ... for each pixel in screen space, the footprint area of the pixel in texture space is found and this area is filtered to obtain the applicable texturing”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the back-projection module of Paysan as modified by Morgas, Feser, and Ng to compute a projected pixel footprint as taught/suggested by Prokopenko to obtain the applicable pre-filtered tomography image.

As such, Paysan as modified by Morgas, Feser, Ng, and Prokopenko teaches/suggests wherein the backprojecting includes computing a projected footprint for a voxel and accessing one or more prefiltered versions of the tomography images according to at least one dimension of the projected footprint (Paysan [0018]: “The 3D volume that will be subjected to radiation is known as a treatment or irradiated volume that may be divided into multiple smaller volume-pixels (voxels) 142” Ng [0100]: “In FBP, the projection images may be pre-filtered to enhance specific structures in the projection images and to reduce the blurring after backprojection” Prokopenko [0003]: “Texture mapping is the mapping of a function onto a surface in three-dimensional object space ... for each pixel in screen space, the footprint area of the pixel in texture space is found and this area is filtered to obtain the applicable texturing”).

Claims 17 and 20 recite limitations similar in scope to those of claim 6 and are rejected for the same reasons.

Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paysan et al. (US 2021/0192809) in view of Morgas et al. (US 2021/0304402) and Feser et al. (US 2015/0253263) as applied to claims 1 and 12 above, and further in view of Berg et al. ("Generation of ground truth images to validate micro-CT image-processing pipelines," The Leading Edge 37.6 (2018): 412-420).
Regarding claim 7, Paysan as modified by Morgas and Feser does not teach/suggest: The computer-implemented method of claim 1, further comprising training at least one of the first neural network and the second neural network without ground truth reference data by: 
projecting the 3D volume data according to the physical environment to produce simulated tomography images corresponding to the tomography images; and 
adjusting parameters of at least one of the first neural network and the second neural network to reduce differences between the simulated tomography images and the tomography images.
Berg, however, teaches/suggests without ground truth reference data (Berg Fig. 3: “Input for a ground truth image, which is the starting point of the workflow, can be … synthetic data”). Before the effective filing date of the claimed invention, the substitution of one known element (the synthetic ground truth data of Berg) for another (the ground truth data of Paysan) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, for training. As such, Paysan as modified by Morgas, Feser, and Berg teaches/suggests training at least one of the first neural network and the second neural network without ground truth reference data (Paysan Fig. 7: training phase 701; Berg Fig. 3: “Input for a ground truth image, which is the starting point of the workflow, can be … synthetic data”) by: 
projecting the 3D volume data according to the physical environment to produce simulated tomography images corresponding to the tomography images (Paysan [0069]: “For each iteration, a subset of 3D feature volume data 710 may be processed using (a) network “C” 314 to generate decoded 3D feature volume data 730, (b) forward-projection module 315 to generate 2D feature data 740 and (c) network “D” 316 to generate a predicted outcome (see 750)” Morgas [0148]: “The back-projection algorithm also takes into account one or more of the source and detector geometry and the geometry of the radiation beam in the target imaging modality” Berg Fig. 3: “Input for a ground truth image, which is the starting point of the workflow, can be … synthetic data”); and 
adjusting parameters of at least one of the first neural network and the second neural network to reduce differences between the simulated tomography images and the tomography images (Paysan [0070]: “Similar to the example in FIG. 5, training phase 701 in FIG. 7 may be guided by estimating and minimizing a loss between predicted outcome 750 and desired outcome specified by output training data 720 … This way, first weight data (w.sub.C1, w.sub.C2, . . . , w.sub.CM) and second weight data (w.sub.D1, w.sub.D2, . . . , w.sub.DM) may be improved during training phase 701” [The weights meet the claimed parameters.] Berg Fig. 3: “Input for a ground truth image, which is the starting point of the workflow, can be … synthetic data”).

Claim 18 recites limitations similar in scope to those of claim 7 and is rejected for the same reasons.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paysan et al. (US 2021/0192809) in view of Morgas et al. (US 2021/0304402) and Feser et al. (US 2015/0253263) as applied to claim 1 above, and further in view of Sakaida et al. (US 2008/0058639).
Regarding claim 8, Paysan as modified by Morgas and Feser teaches/suggests: The computer-implemented method of claim 1, wherein at least one of the steps of processing the tomography images, computing, and processing the 3D features are performed on a server or in a data center (Paysan [0095]-[0096]: “In the example in FIG. 10, computer system 1010 may be accessible by multiple user devices 1041-1043 via any suitable physical network (e.g., local area network, wide area network, etc.) … Computer system 1010 may be implemented using a multi-tier architecture that includes web-based user interface (UI) tier 1021, application tier 1022, and data tier 1023”).

Paysan as modified by Morgas and Feser does not teach/suggest the 3D density volume is streamed to a user device. Sakaida, however, teaches/suggests the 3D density volume is streamed (Sakaida [0071]: “The tomographic medical image 50 is transferred by the CPU 70 to the image server 14 ... A data stream of the volume data 52 is transferred. Thus, the transfer of the tomographic medical images 50 is made efficient by sequential transfer of the tomographic medical images 50”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D density volume of Paysan as modified by Morgas and Feser to be streamed to the user devices as taught/suggested by Sakaida for efficiency.
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are moot. Specifically, Applicant's arguments regarding "generating a simulated tomography image corresponding to a slice plane intersection with the 3D density volume, wherein the slice plane differs compared with slice planes corresponding to the tomography images" and “training at least one of the first neural network and the second neural network without ground truth reference data” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2018/0018757 – simulated CT image with reduced noise
US 2019/0164288 – pseudo ground truth
US 2019/0333219 – simulated CT image
US 2020/0273214 – simulated CT image
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611